Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

 

THIS AGREEMENT made this 21st of January, 2011.

 

 

A M O N G :

ABC ACQUISITION CORP. 1505,

a corporation organized pursuant to the laws of the State of Nevada.

 

(herein referred to as the "Purchaser")

OF THE FIRST PART

 

- and -

 

Azaz Capital Corp.,

a corporation organized pursuant to the Federal laws of Canada.

 

(herein referred to as "ACC")

OF THE SECOND PART

 

- and -

 

Each of the Persons Listed on the List Entitled “Shareholders” attached hereto
as Schedule “A” who has executed this Agreement

 

(herein referred to as the "Shareholders" or individually as the "Shareholder")

OF THE THIRD PART

 

 

WHEREAS Purchaser is a reporting issuer in good standing in the State of Nevada;

 

AND WHEREAS Shareholders are the beneficial owners in the aggregate of one
million (1,000,000) common shares of ACC, such shares being all of the issued
and outstanding shares issued by ACC;

 

AND WHEREAS Purchaser wishes to purchase from the Shareholders each and all of
the common shares of ACC representing one hundred per cent (100%) of the issued
and outstanding shares of ACC.

 

 

1

--------------------------------------------------------------------------------



 

 

 

 

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained (the adequacy of which consideration as to each of the parties hereto
is mutually admitted) the parties hereto hereby covenant and agree as follows:

 

ARTICLE 1


INTERPRETATION

 

1.1       Definitions.  In this Share Exchange Agreement, unless there is
something in the subject matter or context inconsistent therewith, the following
terms shall have the following meanings:

 

(a)        “Share Exchange Agreement” means this Share Exchange Agreement and
all instruments supplemental hereto or in amendment or confirmation hereof.

 

(b)       “ACC Shares” means the common shares in the authorized capital of ACC.

 

(c)        “Closing” means the completion of the sale to and purchase by
Purchaser of the Purchased Shares on the Closing Date.

 

(d)       “Closing Date” means the date of January 21, 2011.

 

(e)        “Closing Time” means 5:00 p.m. Toronto time on the Closing Date or
such earlier or later time as the parties hereto may agree as the time at which
the Closing shall take place.

 

(f)        “Person” means any individual, corporation, partnership,
unincorporated syndicate, unincorporated organization, trust, trustee, executor,
administrator or other legal representative.

 

(g)       “Purchase Price” is defined in Section 2.2.

 

(h)       “Purchase Price Shares” are the one hundred and fifty million
(150,000,000) common shares of ABC Acquisition Corp. 1505 (the “Purchase Price
Shares”) defined in Section 2.2

 

(i)        “Purchased Shares” means one million (1,000,000) ACC common shares
issued by ACC to the Shareholders prior to Closing;

 

(j)         “Purchaser” means ABC Acquisition Corp. 1505.

 

2

--------------------------------------------------------------------------------

 

 

 

(k)       “Purchaser’s Counsel” means the Georgia, USA, law firm of Joyce
Thrasher Kaiser & Liss, LLC.

 

1.2       Other Defined Terms.  Certain other terms are defined within
particular Sections hereof for use in those Sections and in some cases also for
use in other Sections.

 

1.3       Number and Gender.  Where the context requires, words importing the
singular number only shall include the plural and vice versa; words importing
the masculine gender shall include the feminine and neuter genders and vice
versa; and words importing persons shall include individuals, partnerships,
associations, trusts, unincorporated organizations and corporations and vice
versa.

 

1.4       Statute References.  Except where otherwise provided, reference to any
statute shall be deemed to be a reference to such statute and any and all
regulations from time to time promulgated thereunder and to such statute and
regulations as amended or re-enacted from time to time.  Any reference herein to
a specific section or sections or any statute or regulations promulgated
thereunder shall be deemed to include a reference to any corresponding provision
of future law.

 

1.5       Headings.  The division of this Share Exchange Agreement into
Articles, Sections, Paragraphs, Clauses and Sub-clauses and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Share Exchange Agreement or any part
hereof.

           

1.6       Currency.  All dollar amounts referred to in this Share Exchange
Agreement are in United States dollars.

 

ARTICLE 2

PURCHASE AND SALE

 

2.1       Purchase and Sale.  Subject to the terms and conditions hereof, and in
consideration of the payment of the Purchase Price, Purchaser hereby agrees to
purchase or acquire by assignment, as the case may be, and the Shareholders
agree to sell or assign the Purchased Shares.

 

2.2              Purchase Price.  The purchase price (the "Purchase Price") for
the Purchased Shares shall consist of fifteen thousand dollars (US$15,000.00)
United States dollars payable by the issuance of one hundred and fifty million
(150,000,000) common shares of the Purchaser (the “Purchase Price Shares”).

 

2.3               Payment Mechanism.  Purchaser shall at the time of Closing
make payment of the Purchase Price by the delivery, to each of the Shareholders
a share certificate issued by Purchaser to each of the Shareholders representing
each of the Shareholder’s Purchase Price Shares.

 

3

--------------------------------------------------------------------------------

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties by Shareholders.  Each of the
Shareholders represents and warrants to Purchaser, but only with respect to the
Purchased Shares which such the Shareholder is selling pursuant hereto, as
follows and Shareholder acknowledges that Purchaser is relying upon such
Vendor's representations and warranties in connection with The Purchaser’s
purchase of the Purchased Shares on the date hereof:

 

(a)        Beneficial Ownership of the Purchased Shares.  Each Shareholder is
the sole beneficial and registered owner of the number of Purchased Shares
referred to in section 2.3 above with a good and marketable title thereto, free
and clear of any and all security interests, liens, charges, pledges,
encumbrances, claims or rights of others; and

 

(b)       Power and Authority of Shareholder and Due Authorization.  Shareholder
has the full power and authority to complete the sale of the Purchased Shares to
Purchaser on the Closing Date and to enter into and deliver this Share Exchange
Agreement and all other agreements and documents to be executed and delivered by
her hereunder or thereunder and to perform her obligations hereunder and
thereunder and the Shareholder has full power and authority to transfer legal
and beneficial title and ownership of the Purchased Shares to Purchaser free and
clear of any and all security interests, liens, charges, pledges, encumbrances,
adverse claims or other rights of others.

 

(c)        Enforceability.  This Share Exchange Agreement and all other
agreements and documents to be executed and delivered by each of the
Shareholders hereunder or thereunder has been duly executed on behalf of the
Shareholder and will upon delivery constitute a valid and binding obligation of
the Shareholders enforceable against the Shareholders in accordance with its
terms, except as such terms may be limited by bankruptcy, insolvency,
re-organization or other laws relating to the enforcement of creditors’ rights
generally.

 

(d)       No Option, etc.  There is no contract, option, right in equity or at
law or otherwise binding upon or which at any time in the future may become
binding upon the Shareholder to sell, transfer, assign, pledge, charge, mortgage
or in any other way dispose of or encumber any of the Purchased Shares.

 

4

--------------------------------------------------------------------------------

 

 

 

(e)        Absence of Conflict.  Neither the completion of the sale of the
Purchased Shares on the Closing Date nor the execution nor the delivery of this
Share Exchange Agreement and all other agreements and documents to be executed
and delivered by any Shareholder hereunder or thereunder nor the completion of
the transactions contemplated hereby or thereby nor compliance with and
fulfillment of the terms, provisions and conditions of this Share Exchange
Agreement and all other agreements and documents to be executed and delivered by
the Shareholder hereunder or thereunder will result in the violation of any
agreement, mortgage or other instrument or statute, rule, regulation, judgement,
order, award, decree, law or restriction to which such Shareholder is a party or
is subject or any of the Purchased Shares is bound and will not require any
affirmative approval, consent, authorization or other order or action by any
court, governmental authority or regulatory body or by any creditor of the
Shareholder.

 

3.2       Survival of Representations and Warranties set forth in Section 3.1. 
The representations and warranties of Shareholders set forth in Section 3.1
shall survive the completion of the sale and purchase of the Purchased Shares
and notwithstanding such completion:

 

(a)        the representations and warranties relating to the ownership of any
of the Purchased Shares and any of the representations and warranties set forth
in Section 3.1 which is given fraudulently shall continue in full force and
effect for the benefit of Purchaser and be unlimited as to duration;

 

(b)       the remaining representations and warranties set forth in Section 3.1
shall continue in full force and effect for the benefit of Purchaser for a
period of two (2) years from the date hereof.

 

3.3       Representations and Warranties of ACC.  ACC represents and warrants to
Purchaser as follows and acknowledges that Purchaser is relying upon such
representations and warranties in connection with the transactions contemplated
in this Share Exchange Agreement:

 

(a)               Capitalization.  The outstanding and issued capital stock of
ACC consists of 1,000,000 shares of common stock.  ACC does not and, at the
Closing, ACC will not, have outstanding any capital stock or other securities or
any rights, warrants or options to acquire securities of ACC, or any convertible
or exchangeable securities and, other than Purchaser pursuant to this Agreement,
no person has or, at Closing will have, any right to purchase or otherwise
acquire any securities of ACC.  There are, and at Closing there will be, no
outstanding obligations of ACC to repurchase, redeem or otherwise acquire any
securities of ACC.  All of ACC Shares are, and at Closing will be, duly
authorized, duly and validly issued, fully paid and non-assessable, and none
were issued in violation of any pre-emptive rights, rights of first refusal or
any other contractual or legal restrictions of any kind.

 

5

--------------------------------------------------------------------------------

 

 

 

(b)               Title to the Shares.  Shareholders are the beneficial owner
and hold good and valid title to their ACC Shares free and clear of any lien,
claim or other encumbrance.  Upon consummation of the Contemplated Transactions
and the satisfaction of the conditions to Closing set forth herein, Purchaser
will own all of the issued and outstanding shares of capital stock of ACC, free
and clear of any lien claim or other encumbrance.  At the Closing, Seller and
each Shareholder of ACC will deliver ACC Shares to Purchaser free and clear of
any lien, claim or other encumbrance, other than restrictions imposed by the
Securities Act of 1933, as amended, (the "Securities Act") and applicable
securities laws including the laws of the State of Nevada.

 

(c)                Authority Relative to this Agreement.  At the Closing, ACC
will have full power, capacity and authority to execute and deliver each
document related to the transactions contemplated herein (such transactions are
referred to herein as the “Contemplated Transactions” and such documents are
referred to herein as the “Transaction Documents”) to which it is or, at
Closing, will be, a party and to consummate the Contemplated Transactions.  The
execution, delivery and performance by ACC of each Transaction Document and the
consummation of the Contemplated Transactions to which ACC and/or Shareholders
are, or at Closing, will be, a party will have been duly and validly authorized
by ACC and no other acts by or on behalf of ACC or Shareholder will be necessary
or required to authorize the execution, delivery and performance by ACC and
Shareholders of each Transaction Document and the consummation of the
Contemplated Transactions to which it, he or she, is or, at Closing, will be, a
party.  This Agreement and the other Transaction Documents to which ACC is a
party have been duly and validly executed and delivered by ACC and Shareholders,
respectively, and (assuming the valid execution and delivery thereof by the
other parties thereto) will constitute the legal, valid and binding agreements
of ACC and Shareholders, respectively, enforceable against ACC and Shareholders
in accordance with their respective terms, except as such obligations and their
enforceability may be limited by applicable bankruptcy and other similar Laws
affecting the enforcement of creditors' rights generally and except that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought (whether at law or in
equity).

 

(d)              No Conflicts; Consents.  The execution, delivery and
performance by ACC of each Transaction Document to which it is a party and the
consummation of the Contemplated Transactions to which ACC is a party, upon
approval of the Shareholders will not: (i) violate any provision of the
certificate of incorporation or memorandum of association of ACC; (ii) require
ACC to obtain any consent, approval or action of or waiver from, or make any
filing with, or give any notice to, any Governmental Body or any other person;
(iii) violate, conflict with or result in a breach or default under (with or
without the giving of notice or the passage of time or both), or permit the
suspension or termination of, any material Contract to which ACC is a party or
by which it or any of its assets is bound or subject, or to the best of ACC’s
knowledge and information result in the creation of any lien, claim or other
encumbrance upon any of the Shares of ACC or upon any of the Assets of ACC; (iv)
violate any order or any law of any Governmental Body against, or binding upon,
ACC or upon any of their respective assets; or (v) violate or result in the
revocation or suspension of any permit necessary for ACC to conduct its business
as it is now being conducted.

 

6

--------------------------------------------------------------------------------

 

 

 

 

(e)               Corporate Existence and Power.  ACC is a corporation which is
organized and subsisting pursuant to the federal laws of Canada and has all
requisite power, authority and direction to own and/or operate its assets and to
carry on its business as now conducted, including all qualifications under any
statute in effect in any Canadian or foreign jurisdiction in which ACC operates
its business.  ACC is duly qualified to do business and is in good standing in
each state of the United States and in each other jurisdiction where the
character of the property owned or leased by it or the nature of its activities
makes such qualification necessary.

 

(f)                 Charter Documents and Corporate Records.  ACC has heretofore
delivered to Purchaser true and complete copies of the Articles of
Incorporation, By-Laws and minute books, or comparable instruments, of ACC as in
effect on the date hereof.  The stock transfer books of ACC have been made
available to Purchaser for its inspection and are true and complete in all
respects.

 

(g)               Claims and Proceedings. There are no outstanding orders of any
governmental body against or involving ACC, its assets, its business, or its
shares. There are no actions, suits, claims or counterclaims, examinations, or
legal, administrative, governmental or arbitral proceedings or investigations
(collectively, "Claims") (whether or not the defense thereof or Liabilities in
respect thereof are covered by insurance), pending or, to the best of ACC’s
knowledge, threatened on the date hereof, against or involving ACC, its assets,
its business or its Shares.

 

3.4       Survival of Representations and Warranties set forth in Section 3.3 
Each of the representations and warranties of ACC set forth in Section 3.3 shall
survive the completion of the sale and purchase of the Purchased Shares and
notwithstanding such completion, shall continue in full force and effect for the
benefit of Purchaser and those shareholders of Purchaser who were shareholders
immediately prior to the execution of this Agreement and shall continue for a
period of ten (10) years save that after the date hereof any of the
representations and warranties set forth in Section 3.3 which is given
fraudulently shall continue in full force and effect for an unlimited as to
duration.

 

7

--------------------------------------------------------------------------------

 

 

 

3.5       Representations and Warranties of Purchaser.  Purchaser represents and
warrants to each of the Shareholders as follows and acknowledges that the
Shareholder is relying upon such representations and warranties in connection
with the transactions contemplated in this Share Exchange Agreement:

 

(a)        Status and Capacity.  Purchaser is a corporation which is organized
and subsisting pursuant to the laws of the State of Nevada in the country of
United States of America and has all requisite power, authority and direction to
acquire the Purchased Shares, to enter into this Share Exchange Agreement and
all other agreements and documents contemplated hereby or thereby and to fulfill
its obligations hereunder or thereunder;

 

(b)       Issued and Outstanding Securities.  Prior to Closing, Purchaser shall
not have issued more than 3,400,000 common shares and shall have issued not
other securities;

 

(c)        Transfer of Purchased Shares.  Save as set forth herein, Purchaser
shall not transfer, sell, assign, pledge, mortgage, hypothecate, encumber or
grant or permit any party to acquire by whatever means any rights whatsoever in
or to the Purchased Shares whether in connection with an option, lien, security
interest or otherwise without acquiring each and all other the other securities
issued by ACC as of the time thereof;

 

(d)       Due Authorization. Purchaser has the full power and authority and has
undertaken all necessary corporate action to complete the purchase of the
Purchased Shares from the Shareholder on the Closing Date and to enter into, 
perform  and deliver this Share Exchange Agreement and all other agreements and
documents to be executed, performed and delivered by it hereunder or thereunder
and to perform its obligations hereunder and thereunder and, in particular,
Purchaser has full power and authority to issue the Purchase Price Shares to the
Shareholder free and clear of any and all resale restrictions, security
interests, liens, charges, pledges, encumbrances, adverse claims or other rights
of others.  In addition, the execution and delivery of this Share Exchange
Agreement  and all other agreements and documents to be executed, performed and
delivered by Purchaser hereunder or thereunder have been duly and validly
authorized and approved by all necessary action;

 

(e)        Absence of Conflict. Neither the completion of the purchase of the
Purchased Shares on the Closing Date nor the execution nor the delivery of this
Share Exchange Agreement or the Purchase Price Shares and all other agreements
and documents to be executed and delivered by the Shareholder hereunder or
thereunder nor the completion of the transactions contemplated hereby or thereby
nor compliance with and fulfillment of the terms, provisions and conditions of
this Share Exchange Agreement and all other agreements and documents to be
executed and delivered by Purchaser hereunder or thereunder will result in the
violation of any agreement, mortgage or other instrument or statute, rule,
regulation, judgement, order, award, decree, law or restriction to which
Purchaser is a party or is subject or is bound and will not require any
affirmative approval, consent, authorization or other order or action by any
court, governmental authority or regulatory body or by any creditor of
Purchaser;

 

8

--------------------------------------------------------------------------------

 

 

 

(f)        Enforceability.  This Share Exchange Agreement, and all other
agreements, have been duly executed by Purchaser and will upon delivery
constitute a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with their terms, except as such terms may be limited by
bankruptcy, insolvency, re-organization or other laws relating to the
enforcement of creditors’ rights generally;

 

3.6       Survival of Representations and Warranties set forth in Section 3.5 
Each of the representations and warranties of Purchaser set forth in Section 3.5
shall survive the completion of the sale and purchase of the Purchased Shares
and notwithstanding such completion, shall continue in full force and effect for
the benefit of each of the Shareholders for a period of ten (10) years save that
after the date hereof any of the representations and warranties set forth in
Section 3.6 which is given fraudulently shall continue in full force and effect
for the benefit of the Shareholder and be unlimited as to duration.

 

ARTICLE 4

CLOSING DELIVERIES

 

4.1       Closing Deliveries of Shareholder.  Each of the Shareholders do hereby
sells, assigns and transfers the number of Purchased Shares referred to in
section 2.3 above.  Each Shareholder shall, at Closing, deliver or cause to be
delivered, to Purchaser a share certificate representing all the Purchased
Shares owned by such Shareholder.

 

4.2       Closing Deliveries of Purchaser.  Purchaser shall, at Closing, deliver
or cause to be delivered to each of the Shareholders a share certificate issued
by Purchaser to each Shareholder that number of Purchase Price Shares equal to
such Shareholder’s pro-rata portion of the Purchase Shares being sold to
Purchaser.

 

9

--------------------------------------------------------------------------------

 

 

 

ARTICLE 5

COVENANTS AND AGREEMENTS

 

ACC covenants to Purchaser, and Purchaser covenants to the ACC that:

 

5.1       Filings and Authorizations.  The parties hereto shall cooperate and
use their respective best efforts to make, or cause to be made, all
registrations, filings, applications and submissions, to give all notices and to
obtain all governmental or other third party consents, transfers, approvals,
orders and waivers necessary or desirable for the consummation of the
Contemplated Transactions in accordance with the terms of this Agreement
including without limitation the preparation of any SEC Documents required to be
filed with the SEC in connection with the transactions contemplated by this
Agreement; and shall furnish copies thereof to each other party prior to such
filing and shall not make any such registration, filing, application or
submission to which Purchaser or the ACC, as the case may be, reasonably objects
in writing.  All such filings shall comply in form and content in all material
respects with applicable law.  The parties hereto also agree to furnish each
other with copies of such filings and any correspondence received from any
governmental body in connection therewith.

 

5.2       Restricted Securities.  The parties acknowledge and agree that the
Purchase Price Shares being issued or transferred pursuant to the Contemplated
Transactions are being issued or transferred pursuant to the exemption from the
registration requirements of the Securities Act and constitute "restricted
securities" within the meaning of the Securities Act.  Such securities may not
be transferred absent compliance with the provisions of the Securities Act,
other applicable Laws, and all stock certificates evidencing such securities
shall bear a legend to such effect and to the effect that such shares are
subject to the terms and provisions of this Agreement.

 

ARTICLE 6

GENERAL

 

6.1       Notices.  All notices or other communications required to be given in
connection with this Share Exchange Agreement shall be given in writing and
shall be given by personal delivery, by registered mail or by transmittal by
telex or telecopier or other form of recorded communication addressed:

 

 

            If to Purchaser, to:

 

                        ABC Acquisition Corp. 1505

                        Attn: Nitin Amersey, CEO

                        Suite 202, 300 Center Avenue

                        Bay City, Michigan, 48708

telecopier number 989-893-5752

 

10

--------------------------------------------------------------------------------

 

 

 

 

                        With copies to:

 

                        Joyce Thrasher Kaiser & Liss, LLC

                        5 Concourse Parkway, Suite 2350

                        Atlanta, Georgia, 30328

                        Attn: H. Grady Thrasher, Esq.

 

            If to ACC or Shareholders, to:

 

Azaz Capital Corp.

Attn: Alex Zukovs, President

Suite 1000, 121 Richmond St. West

                        Toronto, Ontario, M5H 2K1

telecopier number 416-861-0191

 

With copies to:

 

Robert M. Isles, Barrister and Solicitor

Suite 1101, 44 Victoria Street

Toronto, Ontario, M5C 1Y2

telecopier number 416-368-6827  

 

or to such other address, telex or telecopier number or individual as may be
designated by notice given by any party to the other parties.  Any such
communication given by personal delivery shall be conclusively deemed to have
been given on the day of actual delivery thereof and, if given by registered
mail, on the fifth Business Day following the deposit thereof in the mail and,
if given by telex or other form of recorded communication, shall be deemed given
and received on the date of such transmission if received during the normal
business hours of the recipient and on the next Business Day if it is received
after the end of such normal business hours on the date of its transmission.  If
the party giving any such communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such communication shall not be mailed but shall be given by personal delivery
or by telex or telecopier transmittal.

 

6.2       Expenses.  All costs and expenses (including, without limitation, the
fees and disbursements of legal counsel or other professional advisors) incurred
in connection with this Share Exchange Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses.

 

6.3       Time of the Essence.  Time shall be of the essence hereof.

 

 

11

--------------------------------------------------------------------------------

 

 

 

6.4       Further Assurances.  The parties hereto shall with reasonable
diligence do all such things and provide all such reasonable assurances as may
be required to consummate the transactions contemplated hereby, and each of the
parties shall from time to time execute and deliver to the others such further
documents, instruments, papers and information as may be reasonably requested by
the other in order to carry out the purpose and intent of this Share Exchange
Agreement.

 

6.5       Law and Jurisdiction.  This Share Exchange Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada.

 

6.6       Severability.  The invalidity or unenforceability of any provision of
this Share Exchange Agreement or any covenant herein contained shall not affect
the validity or enforceability of any other provision or covenant hereof or
herein contained, and this Share Exchange Agreement shall be construed as if
such invalid or unenforceable provision or covenant were omitted.

 

6.7       Assignment.  Neither this Share Exchange Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either party
hereto without the prior written consent of the other parties.

 

6.8       Inurement.  This Share Exchange Agreement shall be binding upon and
shall inure to the benefit of and be binding upon the heirs, executors,
administrators, successors and permitted assigns of the parties hereto.

 

6.9       Entire Agreement.  This Share Exchange Agreement, together with the
agreements and other documents to be delivered pursuant hereto constitute the
entire agreement between the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein and therein.

 

6.10     Amendments and Waivers.  No modification of or amendment to this Share
Exchange Agreement shall be valid or binding unless set forth in writing and
duly executed by all of the parties hereto and no waiver of any breach of any
term, provision or condition of this Share Exchange Agreement shall be effective
or binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided, shall be limited to the specific breach
waived.

 

6.11     Counterparts.  For the convenience of the parties, this Share Exchange
Agreement may be executed in several counterparts, each of which when so
executed shall be, and be deemed to be, an original instrument and such
counterparts together shall constitute one and the same instrument (and
notwithstanding their date of execution shall be deemed to bear date as of the
date of this Share Exchange Agreement).

 

12

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Share Exchange
Agreement under seal and delivered it at Toronto, Ontario as of the first date
written above.

 

 

 ABC ACQUISITION CORP. 1505                      Azaz Capital Corp.

 

           

Per:     /s /Nitin M. Amersey                          Per:     /s/ Alex
Zukovs                                  


A.S.O.                                                                        
A.S.O.

 

SHAREHOLDER NAME:

SIGNATURE

Alex Zukovs

/s/ Alex Zukovs                                              

Ruth Zukovs

/s /Ruth Zukovs                                             

International Forex Group Inc.

 

Per: /s/ International Forex Group Inc.         

            A.S.O.

Bruce J. Daley

/s/ Bruce J. Daley                                           

Triad Trading Ventures Inc.

 

Per: /s/ Triad Trading Ventures Inc.            

            A.S.O.

John May

/s/ John May                                                  

Gerry Neziol

/s/ Gerry Neziol                                              

Victoria Neziol

/s/ Victoria Neziol                                          

Robert Weber

/s/ Robert Weber                                             

Richard Williams

/s/ Richard Williams                                      

Nano Ventures Inc.

 

Per: /s/ Nano Ventures Inc.                          

            A.S.O.

Barry Bilyk

/s/ Barry Bilyk                                                

Fran Slegers

/s/ Fran Slegers                                              

Michael David McKee

/s/ Michael David McKee                              

Robert Isles

/s/ Robert Isles                                                

Raymond DeBleu

/s/ Raymond DeBleu                                      

Evgenia McLean

/s/ Evgenia McLean                                       

Gary Gregory Weber

/s/ Gary Gregory Weber                                 

Mary Kathryne Weber

/s/ Mary Kathryne Weber                              

James Edward Weber

/s/ James Edward Weber                                

Evan Andrew Weber

/s/ Evan Andrew Weber                                

John Weber

/s/ John Weber                                                

Dolores Weber

/s/ Dolores Weber                                           

Ryan Weber

/s/ Ryan Weber                                              

Frances Spurrell

/s/ Frances Spurrell                                        

William Spurrell

/s/ William Spurrell                                        

Lindsay Wig

/s/ Lindsay Wig                                              

Courtney Wig

/s/ Courtney Wig                                           

Michael Gouliquer

/s/ Michael Gouliquer                                    

Kaj Owre

/s/ Kaj Owre                                                   

John Warr

/s/ John Warr                                                 

Brent O’Connor

/s/ Brent O’Connor                                        

Elizabeth Muzak

/s/ Elizabeth Muzak                                       

Teresa Maszczak

/s/ Teresa Maszczak                                       

Stuart Adair

/s/ Stuart Adair                                              

Keith Sutherland

/s/ Keith Sutherland                                       

Peter Workman

/s/ Peter Workman                                         

Paul Barbour

/s/ Paul Barbour                                             

Stephan Lim

/s/ Stephan Lim                                              

Michelle Wang

/s/ Michelle Wang                                          

Robert Kuzminski

/s/ Robert Kuzminski                                     

Isolina Kuzminski

/s/ Isolina Kuzminski                                     

Ken Gregory

/s/ Ken Gregory                                             

Jacquie Wilford

/s/ Jacquie Wilford                                          

 

13

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE "A"

 

                          

Participating Shareholder

Number Of Common Shares In The Capital Of Azaz Capital Corp. Held
Directly/Indirectly

Alex Zukovs

326,150

Ruth Zukovs

326,150

International Forex Group Inc.

100,000

Bruce J. Daley

50,000

Triad Trading Ventures Inc.

30,000

John May

30,000

Gerry Neziol

25,000

Victoria Neziol

25,000

Robert Weber

20,000

Richard Williams

10,000

Nano Ventures Inc.

10,000

Barry Bilyk

10,000

Fran Slegers

10,000

Michael David McKee

10,000

Robert Isles

5,000

Raymond DeBleu

5,000

Evgenia McLean

5,000

Gary Gregory Weber

100

Mary Kathryne Weber

100

James Edward Weber

100

Evan Andrew Weber

100

John Weber

100

Dolores Weber

100

Ryan Weber

100

Frances Spurrell

100

William Spurrell

100

Lindsay Wig

100

Courtney Wig

100

Michael Gouliquer

100

Kaj Owre

100

John Warr

100

Brent O’Connor

100

Elizabeth Muzak

100

Teresa Maszczak

100

Stuart Adair

100

Keith Sutherland

100

Peter Workman

100

Paul Barbour

100

Stephan Lim

100

Michelle Wang

100

Robert Kuzminski

100

Isolina Kuzminski

100

Ken Gregory

100

Jacquie Wilford

100

TOTAL

1,000,000

 

14

--------------------------------------------------------------------------------

 